UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7507



MICKEY L. PHILLIPS,

                                              Plaintiff - Appellant,

          versus


GOHAR ABBASI, Medical Doctor,

                                               Defendant - Appellee,

          and


G. MARSHAL, Head Nurse; MRS. CROCKETT, EMT,

                                                         Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-01-383-3)


Submitted:   December 19, 2002            Decided:   January 6, 2003


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mickey L. Phillips, Appellant Pro Se. Lynne Jones Blain, HARMAN,
CLAYTOR, CORRIGAN & WELLMAN, Richmond, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Mickey L. Phillips seeks to appeal from the magistrate judge’s

report and recommendation issued in his 42 U.S.C. § 1983 (2000)

action.    This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).              The

order Phillips seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we grant

Appellee’s motion to dismiss and dismiss the appeal for lack of

jurisdiction. We deny Phillips’ motion for appointment of counsel.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 DISMISSED




                                    2